The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: May the Oklahoma Group Health Life Insurance Board pass rules and regulations relating to insurance coverage for state employees more strict than what the state law requires for commercial carriers pursuant to Title 36 of the Oklahoma Statutes ? The "Oklahoma Group Health Life Insurance Board" is created pursuant to 74 O.S. 1301 [74-1301] et seq. (1971). The purpose of the "State Employees Group Health and Life Insurance Board" (hereinafter referred to as the "Board" 74 O.S. 1303 [74-1303](a) (1977) is set out as follows in 74 O.S. 1302 [74-1302] (1971): "It is hereby declared that the purpose of this act is: "(a) To provide uniformity in Accident and Health Insurance and/or Benefits Coverage and Life Insurance on all employees of the State of Oklahoma; "(b) To enable the state to attract and retain qualified employees by providing health and life insurance benefits similar to those commonly provided in private industry; "(c) To recognize and protect the state's investment in each permanent employee by promoting and preserving good health and longevity among state employees; "(d) To recognize the service to the state by elected and appointed officials by extending to them the same health and life insurance benefits as are provided herein for state employees; and "(e) To recognize long and faithful service, and to encourage employees to remain in state service until eligible for retirement by providing health and life insurance benefits for employees." Title 74 O.S. 1302 [74-1302] (1971), states that the purpose of the "Board" is to provide, inter alia, a health insurance plan for employees of the State of Oklahoma. 74 O.S. 1303 [74-1303](b) (1977). The State of Oklahoma's Group, Health and Life Insurance plan is a self-insured plan by the State of Oklahoma for the purpose of paying hospital and medical care up to a maximum coverage. 74 O.S. 1303 [74-1303](d) and 74 O.S. 1303 [74-1303](e) (1977). The Legislature of the State of Oklahoma created certain "powers and duties of the Board." 74 O.S. 1306 [74-1306] (1977). The "Board" is given the power by statutory mandate to prepare specifications for "health and life insurance plans," 74 O.S. 1306 [74-1306](a) (1977); "to determine the methods of claims administration," 74 O.S. 1306 [74-1306](c) (1977); "to determine eligibility of employees and their dependents to participate in the health insurance plan and life insurance plan," 74 O.S. 1306 [74-1306](d) (1977) . Also, the "Board" has the power to adopt rates and benefits. 74 O.S. 1321 [74-1321] (1977).  The "Oklahoma Group Health Life Insurance Board" is governed and created pursuant to 74 O.S. 1301 [74-1301] et seq. (1971). Therefore, the Insurance Code for private commercial carriers found in Title 36 of the Oklahoma Statutes does not regulate the Oklahoma Group Health Life Insurance Board.  The "Board" can adopt necessary and proper rules for procedural and substantive administration of the Board. 74 O.S. 1306 [74-1306](3) (1977). These rules can be more restrictive since the "Board" is not governed by Title 36 of the Oklahoma Statutes, the Board may adopt rules and regulations more restrictive than the statutory enactments in Title 36.  It is, therefore, the official opinion of the Attorney General that the Oklahoma Group Health Life Insurance Board may adopt rules and regulations relating to insurance companies for state employees more strict than those provisions found in Title 36 of the Oklahoma Statutes which governs private commercial carriers.  (STEPHEN F. SHANBOUR) (ksg) ** SEE: OPINION NO. 91-615 (1991) (UNPUBLISHED) **